MANDERINO, Justice,
dissenting.
I disagree with the Court’s refusal to find the appellant’s confession involuntary due to protracted questioning. Appellant was taken into custody at 4:20 a. m. and the confession was not completed until over twenty-four hours later. The Court should examine fully the psychologically coercive circumstances surrounding the appellant’s confession. The United States Supreme Court has stated “[t]he circumstances surrounding in-custody interrogation can operate very quickly to overbear the will . . . Miranda v. Arizona, 384 U.S. 436, 469, 86 S.Ct. 1602, 1625, 16 L.Ed.2d 694, 721 (1966). The Court today ignores the psychological manipulation of the appellant by the police; a confession elicited in such a way is surely riot voluntary, under the totality of the circumstances. I therefore dissent.
Mr. Justice ROBERTS joins in this dissenting opinion.